OPINION
By THE COURT:
The defendant was charged with operating a motor vehicle while under the influence of intoxicating liquor, in violation of §4511.19 R. C. He was found guilty and sentence pronounced on July 9, 1955. Motion for a new trial was filed October 3, 1955, and overruled as of that date. No notice of appeal was filed in the trial court. Leave to appeal in this Court is controlled by §2953.05 R. C., which reads:
“Appeal under §2953.04 R. C., may be filed as a matter of right within thirty days after sentence and judgment. After 30 days from sentence and judgment, such appeal may be filed only by leave of the court or two of the judges thereof.”
No explanation is forthcoming for the failure of defendant to file his notice of appeal as a matter of right within the thirty days after sentence and judgment as provided by this section of the code.
The fact that leave to appeal may be filed only by leave of the Court or two of the judges thereof, implies that there must be some reason appearing to support and justify such leave.
We discussed the requisites to support an order of this Court for leave to appeal in a criminal case in State v. Kramer, 70 Abs 97, 127 N. E. (2d) 61.
The motion for leave will be denied.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.